Citation Nr: 0708826	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-23 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 2000 to September 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2004 rating determination by the Waco, Texas Regional 
Office (RO).  

The Board notes that the veteran also perfected an appeal as 
to the issue of entitlement to service connection for 
depression.  During the pendency of the appeal, the RO, in a 
February 2006 rating decision, granted service connection for 
major depressive disorder.  Because the veteran has not 
disagreed with the rating or effective date assigned for the 
disability, the issue pertaining to a major depressive 
disorder is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).   


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran currently has bilateral shin splints.

2.  There is no competent medical evidence demonstrating that 
the veteran currently has a right shoulder disability.


CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

A review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a VCAA letter 
dated in December 2003 provided the veteran with adequate 
notice as to the evidence needed to substantiate her claims 
and the evidence not of record that is necessary.  This 
letter further advised the veteran that VA would attempt to 
obtain records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate her claims and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking her to submit 
everything she has which is pertinent to the claim.  The 
December 2003 letter specifically asked the veteran to tell 
the RO if she knew of any additional evidence she would like 
considered.  This request of the veteran implicitly included 
a request that if she had any pertinent information, she 
should submit it.  VA has taken all appropriate action to 
develop the veteran's claims.  She was notified and aware of 
the avenues through which she might obtain evidence to 
substantiate her claims, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In a March 2006 letter the veteran was provided with notice 
of the type of information or evidence necessary to establish 
a disability rating and an effective date pertaining to her 
claims on appeal.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone a VA examination.  The Board finds 
that the examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

The veteran contends that she currently suffers from 
bilateral shin splints and a right shoulder disability as a 
result of various physically demanding exercises that he had 
to endure during active duty.  In particular, she alleges 
that daily road marches contributed to her bilateral shin 
splints as well as over use of her right shoulder. 

The veteran's service medical records show that in August 
2001, she was diagnosed as having bilateral shin splints and 
was advised to buy new running shoes.  She was to return for 
follow-up if the problem persisted.  No further treatment is 
shown.  In an undated and unsigned note, the veteran 
complained of pain in her right shoulder two weeks earlier 
when she raised her arm but that she was currently ok.   No 
further complaints or treatment were made pertaining to the 
right shoulder.

The veteran testified at an October 2005 RO hearing that she 
currently experiences pain in her shins which prevents her 
from taking long walks and that she cannot run anymore.  She 
stated that she also experiences strong right shoulder pain 
when she goes to move it or even when the shoulder remains 
sedentary.  

On VA examination in November 2005, the veteran complained of 
bilateral leg pain.  Physical examination was normal except 
for tenderness on the anterior tibial area.  Bilateral 
bilateral shin splints were not found.  The examiner 
concluded that the veteran's current leg pain was less likely 
than not related to her inservice complaints and diagnosis of 
bilateral shin splints.
 
Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

With regard to the veteran's shin splints, the service 
medical records document one occasion in which the veteran 
was diagnosed as having shin splints.  Post-service, the 
veteran continued to complain of bilateral shin pain; 
however, the VA examiner in November 2005, concluded that the 
veteran did not currently have shin splints.  Thus, the Board 
must conclude there is no evidence of current bilateral shin 
splints.  

With regard to the right shoulder, the service medical 
records document one occasion in which the veteran complained 
of previous right shoulder pain but acknowledged that at the 
present time the shoulder was fine.  Post-service, the 
veteran has complained of ongoing right shoulder pain; 
however, the medical evidence of record is void of a current 
right shoulder disability.  The Board must conclude that 
there is no evidence of a current right shoulder disability.  

The veteran's complaints of bilateral shin pain and right 
shoulder pain are acknowledged. These symptoms alone, 
however, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Additionally, while the veteran is competent to attest to 
experiencing pain in the shins and right shoulder, she is not 
competent to render a diagnosis of shin splints or a right 
shoulder disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Objective evidence establishing the presence of a 
current disability must be of record.  Here no such evidence 
is present.  Accordingly, the preponderance of the evidence 
is against the claims for service connection for bilateral 
shin splints and a right shoulder disability.  38 U.S.C.A. 
§ 5107(b); Ortiz, supra; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for bilateral shin splints is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


